ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in Application Nos. 17/128,400, 16/043,323, or 16/553,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wang et al. (“Strong phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands” J. Mater. Chem. C, 2015, 3, 8212) teaches compound Pt1 of the following structure:


    PNG
    media_image1.png
    191
    186
    media_image1.png
    Greyscale

1 is O, X2 and X4 are N, X3 is C, X51 is O, Y3-5 are each C, CY1 is a C6 carbocyclic group, CY2 is a C6 carbocyclic group, CY3 is a C6 carbocyclic group, CY4 is a C5 heterocyclic group, CY5 is a C1 heterocyclic group, a1, a2, and a4 are each 0, a3 is 1, b3 is 1, L2 is a bond, c2 is 1, and R2 is the C4 alkyl group 9-4.  While Molt et al. teaches Pt metal complexes for OLEDS that are substituted with deuterium (abstract; [0015]-[0025]; [0088]-[0089]), there is no teaching or suggestion of the particular deuterium substitution including the deuterium-containing groups as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 29, 2021